            Case 2:19-cv-01593-KJM-KJN Document 19 Filed 05/26/20 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CHANTAL R. JENKINS, PA SBN 307531
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8931
 7          Facsimile: (415) 744-0134
            E-Mail: Chantal.Jenkins@ssa.gov
 8
     Attorneys for Defendant
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
12
     MICHELLE A. HIGGINS,                            )
13                                                   ) 2:19-cv-01593-KJN
                    Plaintiff,                       )
14                                                   )
          vs.                                        ) STIPULATION AND ORDER FOR AN
15   ANDREW SAUL,                                    ) EXTENSION OF TIME
     Commissioner of Social Security,                )
16                                                   )
                    Defendant.                       )
17                                                   )
                                                     )
18
19
            IT IS HEREBY STIPULATED, by and between the parties, through their respective
20
     counsel of record, that Defendant shall have a 30-day extension of time from May 29, 2020 to
21
     June 29, 2020 to respond to Plaintiff’s motion for summary judgment. This is Defendant’s first
22
     request. Defendant’s counsel is in the discovery phase of a federal court employment case and is
23
     in the process of attending four depositions and responding to supplemental discovery requests
24
     this month. Defendant’s counsel also has to draft several briefs this month in other social
25
     security cases. Counsel, therefore, requests additional time to further consider the record and the
26
     issues raised in Plaintiff’s brief, which is 40 pages, and draft the responsive motion. Defendant’s
27
28


                                                      1
               Case 2:19-cv-01593-KJM-KJN Document 19 Filed 05/26/20 Page 2 of 2



 1   counsel understands that this case has already been extended and apologizes to the Court for this
 2   additional delay.
 3              This request is made in good faith with no intention to unduly delay the proceedings.
 4              The parties further stipulate that the Court’s Scheduling Order shall be modified
 5   accordingly.
 6
 7                                                   Respectfully submitted,
 8                                                   WEEMS LAW OFFICES
 9
     Dated: May 20, 2020                             /s/ Robert C. Weems by Chantal R. Jenkins*
10                                                   *As authorized via email on May 19, 2020
                                                     Robert C. Weems
11                                                   Attorney for Plaintiff
12
13   Dated: May 20, 2020                             McGREGOR W. SCOTT
                                                     United States Attorney
14                                                   DEBORAH LEE STACHEL
15                                                   Regional Chief Counsel, Region IX
                                                     Social Security Administration
16
17                                            By:    /s/ Chantal R. Jenkins
18                                                   CHANTAL R. JENKINS
                                                     Special Assistant United States Attorney
19
20
21
                                                     ORDER
22
23
     APPROVED AND SO ORDERED:
24
25
     Dated: May 26, 2020
26
27
     /1593.1st.ext.
28


                                                         2
